Exhibit FIRST AMENDMENT TO THE PNM RESOURCES, INC. NON-UNION SEVERANCE PAY PLAN Effective January 1, 2002, Public Service Company of New Mexico (“PNM”) adopted the Public Service Company of New Mexico Benefits My Way Plan (the “BMW Plan”).Effective November 27, 2002, sponsorship of the BMW Plan was transferred from PNM to PNM Resources, Inc. (the “Company”) and the Plan was renamed the “PNM Resources, Inc. Benefits My Way Plan.”The BMW Plan consisted of a number of component programs including Program 12, Non-Union Severance Pay Program (the “Non-Union Severance Program”).Effective as of January 1, 2004, PNM Resources amended and restated the BMW Plan to divide it into a number of separate plans that replaced several of the component programs in effect on December31, 2003.As part of the amendment and restatement, the PNM Resources, Inc. Non-Union Severance Pay Plan (the “Plan”) was created as a successor plan to the Non-Union Severance Program, effective as of January 1, 2004.The Plan was most recently amended and restated effective August 1, 2007.Section 409A of the Code became applicable to the Plan as of January1, 2005.The Plan has been and shall continue to be administered in good faith compliance with the requirements of Section 409A from January1, 2005 through December31, 2008.By this instrument, PNM Resources now desires to amend the Plan as set forth below. 1.
